DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN 111862905 A, machine translation of English).
	Regarding claim 1, Zhang discloses a tuning system enabled to be installed inside a drum percussion musical instrument (Abstract; Figs. 1-2), comprising: a cylindrical drum shell (1) with a batter head (2) at a top, a bottom, an inner volume functioning as a resonance chamber (inherent to the inner volume of the drum body 1 as shown in Fig. 1) having a depth between the batter head and the bottom (Fig. 1), and at least one internal tuning assembly (ITA) (combination of 3, 4 and 5) installed within the resonance chamber (Fig. 1); wherein sound elements of the drum including any one or more of pitch, resonance, and amplitude are changed via manipulation of the at least one ITA by translating the ITA along the depth below the batter head, thereby altering the inner volume of the resonance chamber (see page 4, “Specific implementation examples”).  
	Regarding claims 2 and 3, Zhang discloses: wherein the at least one ITA is mounted in a horizontal orientation parallel with the batter head (Fig. 1, the combination of the disc 4 and the base 31 is mounted in a horizontal orientation parallel with the batter head 2); 15wherein the at least one ITA is a vertical translating (via rack 32) disc (4).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Fleming (US 5157212 A).
	Regarding claims 4 and 5, Zhang discloses: wherein the vertical translating disc further includes: a threaded rod (32); 20a disc (4) attached to the threaded rod; and a nut (e.g., the driving gear 34) engaging with said threaded rod, when turned, translates the disc vertically up or down to vary the space between said batter head and said disc thereby generating required sound from the drum (see discussion above for claim 1).
	Zhang does not mention explicitly: a support ring fastened to said drum; said threaded rod installed slidably through said support ring; a pulley system comprising: -3-a driven pulley engaged with said nut; a drive pulley installed outside said drum; and a drive belt to turn said driven pulley by said drive pulley.
	Fleming discloses a tuning system enabled to be installed inside a drum percussion musical instrument (Figs. 1-4), comprising: a cylindrical drum shell (42a) with a batter head (44a) at a top, a bottom, an inner volume (the internal volume of the shell 42a as shown in Fig. 1) functioning as a resonance chamber (inherent to the drum shell 42a) having a depth between the batter head and the bottom (Fig. 1), and at least one internal tuning assembly (ITA) installed within the resonance chamber (Fig. 2); wherein sound elements of the drum including any one or more of pitch, resonance, and amplitude are changed via manipulation of the at least one ITA by translating the ITA along the depth below the batter head (col. 3, line 42 – col. 4, line 14), thereby altering resonance properties within the resonance chamber (col. 1, line 57 – col. 2, line 10); wherein the at least one ITA is a vertical translating disc (combination of 32 and 34 in Fig. 2); wherein the vertical translating disc further includes: a support ring (38) fastened (via 39) to said drum (Fig. 2); a threaded rod (36) installed slidably through said support ring; 20a disc (combination of 32 and 34) attached to the threaded rod; and a nut (e.g., the bearing block 53a) engaging with said threaded rod, when turned, translates the disc vertically up or down to vary the space between said batter head and said disc thereby generating required sound from the drum (see Fig. 4 and related text); 25wherein a pulley system (the combination of electric motor 10, electric cable 12, power shaft 14, transmission 16, output shafts 18a, 18b, and 18c, control actuator 20, control pedals 22, etc. in Figs. 1 and 3) comprising: a driven pulley (17a) engaged with said nut (Figs. 1-3); a drive pulley (19) installed outside said drum; and a drive belt (14) to turn said driven pulley by said drive pulley (Fig. 1).  
Since Zhang and Fleming are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by incorporating Fleming’s teaching of said support ring and said pulley system, etc. to arrive the claimed invention. Doing so would provide a more robust and flexible system for facilitating the player to instantaneously adjust (e.g., via operating the control pedals 22) the vertical position of the disc (32 of Fleming  or 4 of Zhang) as desired during a musical performance (Fleming, col. 1, line 67 – col. 2, line 14; col. 2, line 55 – col. 3, line 2).

Allowable Subject Matter
7.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 11-14 are allowed.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 6-8 is the inclusion of the claimed limitation that one of the at least one ITAs is a plurality of louvers operating in unison and mounted on a support frame fastened to said drum. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 9-10 is the inclusion of the claimed limitation that wherein one of the at least one ITAs is a set of sliding plates including a fixed plate fastened inside said drum and a sliding plate rotatably located on said fixed plate through an axis pin to alter the passage area of sound emanating from said batter head by turning said sliding plate to generate required sound quality. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-12 is the inclusion of the claimed limitation that wherein one of the at least one ITAs is a plurality of louvers operating in unison and mounted on a support frame with axis rods mounted rotatably on said support frame by hinges and connected by connecting rods to interfere with soundwaves created by striking the batter head, and sound elements of the drum including any one or more of pitch, resonance, and amplitude are changed via manipulation of said plurality of louvers. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 13-14 is the inclusion of the claimed limitation that the at least one ITA comprising a set of plates including a fixed plate and a sliding plate rotatably located on said fixed plate through an axis wherein turning said sliding plate causes changes in alignment between apertures in said fixed plate and said sliding plate, thereby manipulating airflow between said batter head and said bottom and changing resonance properties of said resonance chamber. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
10.	Applicant's arguments received 06/08/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANCHUN QIN/Primary Examiner, Art Unit 2837